DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file corresponding to application 15557723. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/1/2021 and 10/27/2020 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 2 recites “a motor bracket (40) to define a passage …16Attorney Docket No.: 20519-0357002 Client Ref.: 16FLSL012PCO1USO1C1/ PO16-00162USC1together with the guide body (30,310), wherein at least a portion of the second guide vane (332) is disposed outside the passage. It is noted that the stationary guide vanes are annularly symmetrical about the rotational axis. In Figure 3’s right-hand side, no portion of the second guide vane extends beyond the motor bracket. Similarly, the left-hand side also shows no portion of the 2nd guide vane being disposed outside of the passage. 

    PNG
    media_image1.png
    477
    604
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    493
    717
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayamitsu US 9810239.
Regarding claim 1, Hayamitsu discloses a vacuum suctioning unit (col. 8 ln. 43-45) comprising: 
a cover (20) provided with an air entrance (21); 
an impeller (10) to allow air introduced through the air entrance to flow; 
a motor (1) provided with a shaft (3) connected to the impeller; 
a guide device (30, 40) to guide a flow of air discharged through an exit of the impeller; and 
a motor housing (44) to accommodate the motor and provided with an air exit (50), wherein the guide device (30, 40) comprises: 
a guide body (31) disposed below the impeller (Fig. 1); 
a first guide vane (32) disposed on a side surface of the guide body to guide the air discharged from the impeller (Fig. 1); and 
a second guide vane (46a) disposed on a bottom surface of the guide body (Fig. 1) and connected (fluidly connected, not physically connected) to the first guide vane to guide air moving by the first guide vane (Fig. 1, see dashed line showing air movement), wherein at least a portion of the second guide vane has a vertical length that gradually increases to the shaft of the motor (Fig. 1).
It is noted that should applicant intend for the connection between the first and second guide vane to be a physical connection, Applicant should see Kim US 9757000, Fig. 22, ref. 160 which shows a first guide vane (upper vertical portion) and a second guide vane (horizontal portion at trailing edge) being physically connected in order to increase static pressure and improve inhalation performance (col. 9 ln. 43-51); and/or KR 1020130091841 submitted with the IDS.
Regarding claim 2, Hayamitsu further discloses a motor bracket (42) to define a passage (Fig. 1, defining the 180 degree turn after the impeller exit), through which16Attorney Docket No.: 20519-0357002 Client Ref.: 16FLSL012PCO1USO1C1/ PO16-00162USC1air flows, together with the guide body (31), wherein at least a portion of the second guide vane (portion extending to 38) is disposed outside the passage (Fig. 1).  

    PNG
    media_image3.png
    463
    454
    media_image3.png
    Greyscale
Regarding claim 3, Hayamitsu further discloses that the motor bracket (42) comprises: a bracket body (body of bracket 42) to define the passage; a supporter (45) to support the guide body (31, via 44; see Fig. 1); and a connection part to connect the bracket body to the supporter (Fig. 5).  
Regarding claim 6, Hayamitsu further discloses a flow guide (45, since claim 6 does not depend from claim 3, reference number 45 is being reinterpreted from the ‘supporter’ of claim 3 to the flow guide) to guide the air guided by the second17Attorney Docket No.: 20519-0357002 Client Ref.: 16FLSL012PCO1USO1C1/ PO16-00162USC1guide vane (46a) to the motor (1, Fig. 1).  
Regarding claim 8, Hayamitsu further discloses that the flow guide (45) has a guide surface that is rounded or inclined (See Fig. 4 where 45 has rounded fillets on the radially outer side to connect to 42).  
Regarding claim 9, Hayamitsu further discloses that at least a portion of the second guide vane (46b) is disposed at a same height (Fig. 5) as that of at least a portion of the guide surface of the flow guide (45).  
Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowable for the novel and non-obvious feature of the supporter having a bottom surface higher than that of the second guide vane.  From the rejection of claim 3, the supporter is reference number 45 and the second guide vane is 46b.  The bottom surface of the supporter is co-planar with the second guide vane.  Since no portion of the bottom surface of the supporter is higher than any portion of the second guide vane. Hayamitsu does not teach the limitation.  There is no obvious reason to modify the heights of the supporter or the second guide vane without improper hindsight reasoning.
Claims 5 and 10 are allowable for the novel and non-obvious feature of a portion of the second guide vane outside the passage that has a vertical length that gradually increases to the shaft.  The prior art teaches that any portion of the second guide vane outside of the passage has a vertical length that is constant or decreasing.  To increase the vertical length, as claimed, would require extensive modification to other components of the vacuum suction unit.  Such modifications would be the result of improper hindsight.
Claim 7 is allowable for the novel and non-obvious feature of having both a flow guide and a supporter.  A single feature was used to describe both components due to distinct dependencies.  Claim 7 combines these two components in a single claim tree and negating the Office’s ability to reinterpret a component.
Claims 11-16 would be allowable for their dependency from claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745